OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21425 Pioneer Series Trust I (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Oak Ridge Small Cap Growth Fund Schedule of Investments 2/28/13 Shares Value COMMON STOCKS - 93.5% Energy - 6.3% Oil & Gas Exploration & Production - 6.3% Approach Resources, Inc. * $ Gulfport Energy Corp. * Oasis Petroleum, Inc. * SandRidge Energy, Inc. * $ Total Energy $ Capital Goods - 19.7% Aerospace & Defense - 4.1% The KEYW Holding Corp. * $ Triumph Group, Inc. $ Building Products - 3.0% AO Smith Corp. $ Industrial Machinery - 8.9% Actuant Corp. $ Altra Holdings, Inc. * CLARCOR, Inc. Colfax Corp. * Middleby Corp. * $ Trading Companies & Distributors - 3.7% Beacon Roofing Supply, Inc. * $ Watsco, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 3.8% Environmental & Facilities Services - 1.9% Heritage-Crystal Clean, Inc. * $ Waste Connections, Inc. * $ Human Resource & Employment Services - 1.9% WageWorks, Inc. * $ Total Commercial Services & Supplies $ Transportation - 1.3% Trucking - 1.3% Roadrunner Transportation Systems, Inc. * $ Total Transportation $ Consumer Durables & Apparel - 4.0% Apparel, Accessories & Luxury Goods - 1.3% True Religion Apparel, Inc. $ Footwear - 2.7% Deckers Outdoor Corp. * $ Wolverine World Wide, Inc. $ Total Consumer Durables & Apparel $ Consumer Services - 2.3% Restaurants - 2.3% Buffalo Wild Wings, Inc. * $ Texas Roadhouse, Inc. $ Total Consumer Services $ Retailing - 7.0% Distributors - 2.5% LKQ Corp. * $ Catalog Retail - 1.1% HSN, Inc. * $ Apparel Retail - 1.5% The Children's Place Retail Stores, Inc. * $ Specialty Stores - 1.9% Vitamin Shoppe, Inc. * $ Total Retailing $ Health Care Equipment & Services - 12.1% Health Care Equipment - 2.4% Globus Medical, Inc. * $ Sirona Dental Systems, Inc. * $ Health Care Supplies - 5.3% Align Technology, Inc. * $ Haemonetics Corp. * Spectranetics Corp. * $ Health Care Distributors - 2.5% MWI Veterinary Supply, Inc. * $ Health Care Technology - 1.9% Omnicell, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.0% Pharmaceuticals - 7.0% Akorn, Inc. * $ Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 2.3% Regional Banks - 2.3% BankUnited, Inc. * $ Total Banks $ Diversified Financials - 6.1% Consumer Finance - 2.5% Portfolio Recovery Associates, Inc. * $ Asset Management & Custody Banks - 1.9% Affiliated Managers Group, Inc. * $ Investment Banking & Brokerage - 1.7% Stifel Financial Corp. * $ Total Diversified Financials $ Insurance - 1.0% Property & Casualty Insurance - 1.0% ProAssurance Corp. $ Total Insurance $ Software & Services - 18.3% Internet Software & Services - 2.0% Dice Holdings, Inc. * $ Vocus, Inc. * $ IT Consulting & Other Services - 1.3% Virtusa Corp. * $ Data Processing & Outsourced Services - 4.5% Cardtronics, Inc. * $ WEX, Inc. * $ Application Software - 9.4% ANSYS, Inc. * $ Ellie Mae, Inc. * RealPage, Inc. * Seachange International, Inc. * SolarWinds, Inc. * Solera Holdings, Inc. * Synchronoss Technologies, Inc. * $ Systems Software - 1.1% MICROS Systems, Inc. * $ Total Software & Services $ Semiconductors & Semiconductor Equipment - 2.3% Semiconductors - 2.3% Hittite Microwave Corp. * $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $1,067,284,759) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 7.3% Repurchase Agreements - 7.3% Deutsche Bank AG, 0.18%, dated 2/28/13, repurchase price of $56,825,000 plus accrued interest on 3/1/13 collateralized by the following: $9,011,618 U.S. Treasury Bond, 2.75%-9.25%, 2/15/16-11/15/42 $40,231,111 U.S. Treasury Note, 0.25%-4.875%, 3/15/13-11/15/22 $8,767,385 U.S. Treasury Strip, 0.00%, 3/7/13-2/6/14 $ TD Securities, Inc., 0.14%, dated 2/28/13, repurchase price of $52,825,000 plus accrued interest on 3/1/13 collateralized by $53,881,595 U.S. Treasury Bond, 2.125%, 7/8/29 - 1/8/41 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $109,650,000) $ TOTAL INVESTMENT IN SECURITIES - 100.8% (Cost $1,176,934,759) (a) $ OTHER ASSETS & LIABILITIES - (0.8)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At February 28, 2013, the net unrealized gain on investments based on cost for federal, Income tax purposes of $1,178,424,595 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of February 28, 2013, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
